DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5 and 7-9, in the reply filed on January 29, 2021 is acknowledged.  The traversal is on the following ground(s):
A)	The claims are drawn to a single inventive concept and should not be subject to restriction.
B)	Examination of the entire application would not place a serious burden on the Examiner.
This is not found persuasive for the following reasons:
A)	The single inventive concept standard is an element of the unity of invention restriction practice applicable only to national stage applications filed under PCT Rule 13.  The present application is a not a national stage application.
B)	Examination of the entire application would place serious burden on the Examiner because inventions defined by different limitations require different search strategies and the time required to consider the relevancy of a collection of references increases proportionally as a result.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Gaugler (DE 20 2014 008 0157 U1; see English machine translation).
Regarding claims 1 and 9, Gaugler teaches a fuel cell stack 1 comprising a plurality of fuel cells 14 (membrane electrode assemblies) each comprising an ion-conductive polymer membrane 140 provided between catalyst layers 141, 142 (see paragraphs 47 and 50; FIGS. 1-3).  The fuel cell stack 1 further includes a plurality of separators plates 2 (fuel cell metal separators) between which the fuel cells 14 are arranged.  Each separator plate 2 is formed of two embossed metal parts 2a, 2b (see paragraph 50).    
Each separator plate 2 contains at least six aligned openings 4, 5, 6.  At least of these openings 4 (coolant supply passage; coolant discharge passage) are provided as inlet and outlet for coolant, while two openings 5 and two openings 6 are provided as inlet and outlet for reactant media such as hydrogen and air (see paragraphs 48 and 50).  Additionally, a channel structure (reactant gas flow field) is formed in an electrochemically active region 8 of the separator plate 2 as embossments in both layers 2a, 2b of the separator plate 2 (see paragraphs 52 and 57).  

Cooling liquid is intended to be guided from one opening 4 to another opening 4, through a channel structure (coolant flow field) located between the layers 2a, 2b of the separator plate.  However, coolant can also get into the circumferential bead 7, which is arranged around the electrochemically active area, and thus flows past the area to be cooled (see paragraph 60).
In order to solve this problem, a regional filling 11 (narrowed segment) of the bead 7 is provided to reduce a cross-section inside the bead 7 in order to avoid bypassing of cooling liquid (see paragraph 61). 
	Regarding claim 2, Gaugler teaches that the filling 11 may be implement as a self-curing or self-foaming liquid which may be harden or foam as appropriate to reduce the cross-section within the bead 7 (see paragraphs 64 and 68).
	Regarding claim 3, Gaugler teaches that the cross-section reduction can be, for example, 60% of the unreduced cross-section (see paragraph 67).
	Regarding claims 4 and 7, Gaugler teaches that the fillings 11 may be provided in areas A (back side of each of the pair of extensions) which correspond to the area of delimiting elements 16 provided between the bead 7 and the outermost elements of the channel structure of the electrochemically active region 8 that are closest to the bead 7 (see paragraphs 54 and 61; FIGS. 4B and 5A). 
Regarding claim 8, FIG. 6c of Gaugler clearly illustrates one embodiment of the fillings 11 in which the fillings 11 partially filling the bead 7 from a roof surface 70 of a separator layer 2b (filled in the recess provided by the first metal separator) towards the roof structure 70 of a separator layer 2a (filler material is spaced apart from the second metal separator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaugler as applied to claims 1-4 and 7-9 above, and further in view of Sugiura et al. (hereinafter “Sugiura”) (U.S. Pub. No. 2004/0106028A1, cited by Applicant) and Kageyama et al. (hereinafter “Kageyama”) (WO 2017/013710, cited by Applicant; see U.S. Pub. No. 2019/0013528A1, cited by Applicant, for English translation).
Regarding claim 5, Gaugler is silent as to the in-bead channel being connected to an air release passage extending through the fuel cell metal separator in the separator thickness direction.
Sugiura teaches an air-releasing passage 25 provided above a coolant discharge passage 22b extending through first and second plates 14, 16 of a metal separator 13 in the stacking direction (see paragraph 69; FIG. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air-releasing passage 25 of Sugiura in the separator plates of Gaugler because Sugiura teaches that air moving in the coolant flow field is smoothly and reliably discharged into the air-releasing passage, thus preventing air from being trapped in the coolant flow field and improving the cooling efficiency of the fuel cell dramatically (see paragraph 72).
Kageyama teaches a fuel cell separator 30 provided with a second recess 53 communicating with a recess 33a forming a seal projection 92 and diverting the flow of coolant which would otherwise flow out of a power generation cooling portion 84 back to toward the power generation cooling portion 84 (see paragraphs 66 and 138; FIG. 12).  The second recess is provided upstream of a resistance portion 50 located within the recess 33a and intended to suppress the flow of coolant g2 out of the power generation cooling portion (see paragraph 112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the second recess of Kageyama to the separator plates Gaugler in order to divert the flow of coolant within the bead back to the coolant channel structure.
It is understood that in the combination of Gaugler with both Sugiura and Kageyama that the second recess as taught by Kageyama serves to connect the bead of Gaugler to the coolant channel structure, where the coolant channel structure is also connected to the air-releasing passage as taught by Sugiura.  Thus, the bead is connected to the air-releasing passage by way of the coolant channel structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727